



COURT OF APPEAL FOR ONTARIO

CITATION: Royal Bank of Canada v. King, 2013
    ONCA 524

DATE: 20130822

DOCKET: C57108

Blair, Watt and Pepall JJ.A.

BETWEEN

Royal Bank of Canada

Plaintiff (Respondent)

and

Leslie King

Defendant (Appellant)

Leslie King in person

Amanda Jackson for the respondent

Heard: August 19, 2013

On appeal from the judgment of Justice J.A. Ramsay of the
    Superior Court of Justice, dated May 23, 2013.

APPEAL BOOK ENDORSEMENT

[1]

Mr. King owed the Royal Bank approximately $275,000 on a mortgage loan,
    a line of credit and various credit card accounts. He does not dispute this. He
    defaulted.  The Bank took steps to collect and obtained summary judgment.

[2]

Mr. King appeals, arguing there are genuine issues for trial. We do not
    agree. His principal argument is that he paid the Bank. He did not. What he did
    was present an instrument to the Bank purporting to be payable to Royal Bank of
    Canada in the amount of $275,000 and drawn on an account with Bank of Montreal
    in which he admits he had no funds. The fact that Royal Bank mistakenly
    credited his loan accounts with the monies  including the account containing
    the $777.56 credit upon which Mr. King relies  before it learned that the
    instrument had been dishonoured is not material. Nor do the various provisions
    of the Canadian Payments Association Rule, which apply as between banks, assist
    him.

[3]

He has not paid. There is no genuine issue for trial and the motion
    judge properly granted summary judgment, in our view.

[4]

The appeal is therefore dismissed. The respondent is entitled to its
    costs of the appeal and of the stay motion fixed in the total amount of $10,000
    including disbursements and GST.


